Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2019/0053292 (Ali et al.).
As to claim 15, Ali teaches a base station (20, figs 2 and 6), wherein the base station is a first base station, and comprises a processor and a memory (624+626, fig 6), the memory is configured to store a computer program (628, fig 6), and the processor is configured to call and run the computer program stored in the memory to execute a wireless communication method comprising: 
sending a first message to a second base station (see step 1, fig 2a), the first message comprising capability information of a terminal device (101, fig 2b) (see paragraphs 31 and 32); 
wherein the first message is sent when the first base station and the second base station establish a simultaneous connection to the terminal device (dual connectivity established, see paragraphs 31 and 32 and figure 1).
As to claim 1, the first base station cited in the rejection of claim 15 performs all of the steps recited in claim 1.
As to claim 8, the first base station cited in the rejection of claim 15 performs all of the steps recited in claim 8.
As to claims 2, 9 and 16, Ali further teaches wherein the first message is a handover request message, a secondary node (SN) addition request message or a secondary cell (SCell) addition request message (see step 1, fig 2a, SgNB Addition Request, and paragraph 31).
As to claims 3, 10 and 17, Ali further teaches wherein wherein the capability information of the terminal device comprises static capability information of the terminal device and/or dynamic capability information of the terminal device (see 101+102, fig 2b, and paragraph 32).
As to claims 4, 11 and 18, Ali further teaches wherein wherein the static capability information of the terminal device comprises: a radio access technology (RAT) supported by the terminal device; or comprises: the radio access technology (RAT) supported by the terminal device and a function supported by the RAT, and wherein the dynamic capability information of the terminal device comprises at least one of: a distribution of transmission power of the terminal device between the first base station and the second base station, a distribution of a buffer of the terminal device between the first base station and the second base station, a maximum transmission block size supported by the terminal device for the first base station and/or the second base station, a maximum frequency layer supported by the terminal device for the first base station and/or the second base station, a maximum number of subcarriers supported by the terminal device for the first base station and/or the second base station, and a number of secondary cells or secondary nodes that the terminal device can be added (see 102, fig 2a, and paragraph 32).
As to claims 5, 12 and 19, Ali further teaches wherein the wireless communication method further comprises: receiving a second message sent by the second base station, wherein the second message is a response message to the first message, wherein the second message carries configuration information for the terminal device to simultaneously connect to the first base station and the second base station (step 2, fig 2a, 203+205, fig 2b, SN-Config used to establish dual connectivity, see paragraphs 31 and 32).
As to claim 13, Ali further teaches wherein the method further comprises: communicating, by the second base station, with the terminal device by using the capability information of the terminal device (see paragraphs 22, 31 and 32, using the received UE capability information, a dual connectivity is established between UE and the MeNB and SgNB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053292 (Ali et al.) in view of US 2015/0271726 (Kim et al.).
As to claims 6 and 20, what is lacking from Ali is wherein before sending, by the first base station, the first message to the second base station, the method further comprises: obtaining, by the first base station, the capability information of the terminal device from the terminal device.
In analogous art, Kim teaches that before sending an SeNB Addition request, a MeNB acquires UE Capability Information from a UE (see Kim, step 611, fig 6, and paragraph 140).
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to combine this teaching into Ali, so as to ensure that the first base station get the most up to date UE capability information at the time it needs it.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053292 (Ali et al.) in view of US 2020/0154499 (Futaki).
As to claims 7 and 14, what is lacking from Ali is wherein there is a user plane connection and a control plane connection between the first base station and the terminal device, and there is a user plane connection and a control plane connection between the second base station and the terminal device.
In analogous art, Futaki teaches a dual connectivity system comprising a first and second base station, such that each base station can provide a user and control plane to the UE (see Futaki, paragraph 68).
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to combine this teaching into Ali, so as to ensure that the UE receives the user and control information by having both base stations transmitting it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2022/0046737 (Yang et al.).  US 2020/0037387 (Lee et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641